Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Amended claims 1, 4, 8-12 and 25-38, filed October 22, 2021, are pending and have been fully considered.  Claims 2, 3, 5-7 and 13-24 have been canceled.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2015 has been updated to fully considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1, 4, 8-12 and 25-38 are allowed.  
The present invention is allowable over the applied prior art of record, because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a system, comprising, a pressure vessel adapted for reducing the water content in a carbonaceous material under superatmospheric pressure of at least 15 psig; an energy recovery tank, that is: (i) connected to the pressure vessel via a manifold and (ii) configured to store a pressurized fluid, and wherein the manifold is configured to allow passage of the pressurized fluid both from the pressure vessel to the energy recovery tank and from the energy recovery tank to the pressure vessel, as presently claimed in independent claim 1. The present invention is allowable over the applied prior art of record, because the teachings of the  a system, comprising, a pressure vessel for reducing the water content in a carbonaceous material; a railed conveyance for moving the carbonaceous material into and out of the pressure vessel; a source of compressed gas connected to the pressure vessel; a source of steam connected to the pressure vessel; and a source of liquid water connected to the pressure vessel, as presently claimed in independent claim 26.  The present invention is allowable over the applied prior art of record, because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a system, comprising, a pressure vessel adapted for reducing the water content in a carbonaceous material under superatmospheric pressure of at least 15 psig; an energy recovery tank, that is: (i) connected to the pressure vessel via an opening in the pressure vessel, (ii) configured to store a pressurized fluid, and (iii) configured to both receive the pressurized fluid from the pressure vessel through the opening, and to send the pressurized fluid back to the pressure vessel through the opening; and further comprising a railed conveyance for moving the carbonaceous material into and out of the pressure vessel, as presently claimed in independent claim 34.  The present invention is allowable over the applied prior art of record, because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a system, comprising, a pressure vessel adapted for reducing the water content in a carbonaceous material under superatmospheric pressure of at least 15 psig; an energy recovery tank, that is: (i) connected to the pressure vessel via an opening in the pressure vessel, (ii) configured to store a pressurized fluid, and (iii) configured to both receive the pressurized fluid from the pressure vessel through the opening, and to send the pressurized fluid back to the pressure vessel through the opening; and further comprising a source of pressurized liquid water connected to a port in 
The application is allowable for the reasons set forth on page(s) 4-9 of the decision of the Court of Appeals for the Federal Circuit, which is hereby incorporated by reference. As noted therein, and as argued in Appellant’s brief, the claimed invention requires a communication back and forth between the pressure vessel and energy recovery tank whereas the closest prior art does not teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Latosha Hines/Primary Examiner, Art Unit 1771